             Case 1:21-cv-03858-VM Document 56 Filed 08/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------- x
ROSENFIELD & COMPANY, PLLC,                                             : Index No. CV 21-03858

                                                                       :
                                              Plaintiff,
                                                                       : NOTICE OF APPEARANCE
                   - against -
                                              :
TRACHTENBERG, RODES & FRIEDBERG LLP, STAR
AUTO SALES OF BAYSIDE, ICN. (d/b/a STAR       :
TOYOTA OF BAYSIDE), STAR AUTO SALES OF
QUEENS, LLC (d/b/a STAR SUBARU), STAR         :
HYUNDAI LLC (d/b/a STAR HYUNDAI), STARR
NISSAN, INC. (d/b/a STAR NISSAN), METRO       :
CHRYSLER PLYMOUTH INC. (d/b/a STAR
CHRYSLER JEEP DODGE), STAR AUTO SALES OF :
QUEENS COUNTY LLF (d/b/a STAR FIAT), and STAR
AUTO SALES OF QUEENS VILLAGE LLC (d/b/a STAR
MITSUBISHI),

                                               Defendants.
----------------------------------------------------------------------- x
STAR AUTO SALES OF BAYSIDE, INC. (d/b/a STAR :
TOYOTA OF BAYSIDE), STAR AUTO SALES OF
QUEENS, LLC (d/b/a STAR SUBARU), STAR                                   :
HYUNDAI LLC (d/b/a STAR HYUNDAI), STAR
NISSAN, INC. (d/b/a STAR NISSAN), METRO                                 :
CHRYSLER PLYMOUTH INC. (d/b/a STAR
CHRYSLER JEEP DODGE), STAR AUTO SALES OF :
QUEENS COUNTY LLC (d/b/a STAR FIAT), and STAR
AUTO SALES OF QUEENS VILLAGE LLC (d/b/a STAR :
MITSUBISHI),
                                                                        :
                                  Third-Party Plaintiffs,
                                                                        :
                 - against -
                                                                        :
BARRY J. FRIEDBERG and LEONARD A. RODES,

                                 Third-Party Defendants.
----------------------------------------------------------------------- x




4830-9347-6855.1
             Case 1:21-cv-03858-VM Document 56 Filed 08/23/21 Page 2 of 3




         PLEASE TAKE NOTICE that LEWIS BRISBOIS BISGAARD & SMITH LLP hereby

appears as counsel for defendant Trachtenberg Rodes & Friedberg LLP, and request all papers be

served upon us and all communications herein be directed to us as of the date hereof.

Dated: New York, New York
       August 23, 2021


                                        LEWIS BRISBOIS BISGAARD & SMITH LLP



                                         By:        /s/ Mark K. Anesh                   h
                                                    Mark K. Anesh, Esq.
                                                    77 Water Street, 21st Floor
                                                    New York, NY 10005
                                                    (212)232-1300
                                                    File: 50031.2179

                                                    Attorneys for defendant Trachtenberg
                                                    Rodes & Friedberg LLP and third-party
                                                    defendants Barry J. Friedberg and
                                                    Leonard A. Rodes


TO: All parties by ECF




4830-9347-6855.1
             Case 1:21-cv-03858-VM Document 56 Filed 08/23/21 Page 3 of 3




                                CERTIFICATION OF SERVICE

           Andrew Winters, an attorney duly admitted to practice law before this Court, certifies
   that on August 23, 2021, he caused this Notice of Appearance to be filed and served by ECF.

                                                       /      /s/ Andrew Winters        s
                                                              Andrew Winters




4830-9347-6855.1
